                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DANIELLE DUCKETT                                    :      CIVIL ACTION
                                                     :
    v.                                               :      No. 18-4017
                                                     :
 COMMONWEALTH OF                                     :
 PENNSYLVANIA DEPARTMENT OF                          :
 HEALTH AND HUMAN SERVICES                           :

                                            ORDER

         AND NOW, this 16th day of July, 2019, upon consideration of the Motion for Summary

Judgment filed by Plaintiff Danielle Duckett, the Motion for Summary Judgment filed by

Defendant Pennsylvania Department of Human Services (DHS), the responses thereto, and the

parties’ presentations at the July 9, 2019, oral argument, and for the reasons set forth in the

accompanying Memorandum, it is ORDERED:

         1. DHS’s Motion for Summary Judgment (Document 15) is GRANTED and Judgment is

            entered in favor of DHS on all claims;

         2. Duckett’s Motion for Summary Judgment (Document 12) is DENIED; and

         3. DHS’s Motion in Limine (Document 24) is DISMISSED as moot.

         The Clerk of Court is directed to mark this case CLOSED.



                                                           BY THE COURT:



                                                            /s/ Juan R. Sánchez
                                                           Juan R. Sánchez, C.J.
